Citation Nr: 0917877	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

A January 2004 rating decision denied a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  The Veteran appealed this denial to the Board.  
However, in a December 2008 rating decision, the RO granted 
service connection for PTSD.  As the Veteran has not appealed 
the initial rating or effective date assigned, an issue 
relating to PTSD is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in March 2009.

Communications by and on behalf of the Veteran, to include 
during his March 2009 Videoconference hearing, raise the 
issues of entitlement to special monthly compensation based 
upon the need for aid and attendance or by reason of being 
housebound.  The Board refers that matter to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran was afforded a VA examination for eyes, diabetes 
mellitus, heart, peripheral nerves and genitourinary on 
December 20, 2008.  Although these examination reports were 
considered in connection with claims for diabetic retinopathy 
and peripheral neuropathy, they were not considered in 
connection with his claims for increased rating for diabetes 
mellitus, service connection for hypertension and coronary 
artery disease, or TDIU.  Specifically, these examination 
reports were received after the most recent AOJ (agency of 
original jurisdiction) adjudication of these issues (May 2007 
statement of the case (SOC) for diabetes mellitus and TDIU 
and June 2007 SOC for hypertension and coronary artery 
disease), and no Supplemental Statement of the Case has been 
issued.  The Veteran did not waive RO consideration of this 
evidence; therefore, remand is required.  See 38 C.F.R. 
§ 20.1304(c).

In addition, during the pendency of this appeal, on January 
30, 2008, the United States Court of Appeals for Veterans 
Claims issued a decision in the appeal of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that Veterans 
Claims Assistance Act of 2000 (VCAA) notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included in notices to Veteran's filing a claim for 
increased rating.  To ensure that the Veteran has been 
provided notice as defined by Vazquez-Flores the Veteran 
should be issued notice of the decision and its holding.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter for 
his claim for an increased rating for 
diabetes mellitus that is in full 
compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).

2.  The RO should review the evidence 
associated with the claims file after the 
SOCs dated in May 2007 and June 2007.  
After review of this evidence, the RO 
should take such additional development 
action as it deems proper with respect to 
the claims, including the conduct of any 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  Following 
such development, the RO should review and 
readjudicate the claims.  The Veteran and 
his representative must be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

